PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/730,262
Filing Date: 30 Dec 2019
Appellant(s): Johnsson et al.



__________________
Matthew C. Washburn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 23, 2021 from which the appeal is taken is being maintained by the examiner. 

(2) Response to Arguments

Claims 36, 45 and 51

Issue 1: Appellant on page 6, third paragraph argued that prior art failed to disclose the limitation “receive a proximity alert from proximity services server on the mobile communication network, wherein the proximity alert comprises the peer application layer identifier corresponding to the peer UE”. As recited in independent claims 36 and 45.

As to appellant’s argument, firstly examiner points out that the argued limitation is taught by the secondary prior art Pragada under 35 U.S.C 103(a) obviousness rejection in the final office action dated February 23, 2021.


Pragada at least in paragraphs 237 and 238 describes the scenario when two UEs (Peer UEs) are in the vicinity/proximity of each other, the application server exchanges proximity information pertaining to the UE. Point to note is that UE identifier is inherently 
Pragada in paragraph.157 further elaborates the application layer ID of the UE by saying that WRTU 1320 (first Peer UE) may include its own IP address (I.E Identifier) which may be used by the peer-peer (P2P)/ProSe application running at WRTU 1305 (second Peer UE). This clearly discloses the peer UEs are assigned application layer identifiers.

Additionally, Pragada in paragraph. 101 discloses that “Device discovery, (i.e., neighbor discovery), process leads user devices to find each other based on device identities. These device identities may be in the form of physical layer sequences, radio access network (RAN) identities, or higher layer identifiers.” 
   

Therefore, Pragada discloses “application layer identifier corresponding to the Peer UE” as mentioned in independent claim.

Secondly, examiner will describe how the limitations were interpreted and explain how Pragada discloses the argued limitations in order to clarify examiner’s position.   

First part of the limitation says, “receive a proximity alert from proximity services server on the mobile communication network,”
Interpretation: The limitation is interoperated as an entity in a network receiving a proximity alert in a mobile communication network.
Prior art Pragada disclosing origin/initiation of proximity service.

Pragada in paragraph 209 discloses that initially, a WRTU (I.E User Equipment) or network (Mobile communication network) establishes the proximity services bearer in order to establish optimized proximity connection (OPC) or request to determine buddy proximity (I.E. Peer UE in proximity/vicinity).
 
Prior art Pragada disclosing how the proximity information is shared among the network elements of the communication network.  

After the proximity service is established within the network as explained above, Pragada in paragraph 212 discloses, an application within the communication network that requires proximity services may requests proximity service information from the proximity server or a central proximity function.  


Now that the background about the origin of proximity service setup in the communication network is established, examiner will show the second part of the limitation and explain the “proximity alert” or “proximity notification” in relation to their application layer identifiers when two WRTUs (I.E Peer UEs) are in the vicinity of each other. 

Second part of limitation: “wherein the proximity alert comprises the peer application layer identifier corresponding to the peer UE”

Interpretation: Peer application layer identifier is merely user identifier that the system and its constituent underlying entities (I.E. Proximity server, application server, MME etc.) acquired when UE initially registered with system. With this identifier the system is able to recognize/distinguish UE1 from UE2 and also issue proximity alerts when UE1 and UE2 are in proximity of each other. Examiner reviewed applicant’s disclosure and did not find any deeper elaboration of the “the application layer identifier”. Therefore the term “peer application layer identifier” was given its broader reasonable interpretation.

Pragada at least in paragraphs 237 and 238 describes the scenario when two UEs (Peer UEs) are in the vicinity/proximity of each other, the application server exchanges proximity information pertaining to the UE. Point to note is that UE identifier is inherently being utilized here because in order for the application server to send information to the UE it has to have UE’s unique identifier.
In Paragraph 219 Pragada further disclosed a “proximity trigger procedure” under which an application function (AP) 1905 acting as a proximity server may send proximity service request to 1910 to a PCRF. This procedure is triggered when two WRTUs (Peer UEs are in the vicinity of each other and the application ID of the peer UE is communicated for identification.
    

Pragada further elaborates the “proximity trigger procedure” (proximity notification) in paragraph 251 in which notification triggered by the presence or proximity of friend (I.E Peer UE) in a nearby location.
Also See Figure 21A (Element 2145, circled in figure)

[AltContent: oval]
    PNG
    media_image2.png
    759
    1036
    media_image2.png
    Greyscale

  

Therefore, Pragada discloses “application layer identifier corresponding to the Peer UE” as mentioned in independent claim

Therefore, in light of the cited excerpts and explanation Pragada clearly disclose the argued limitation in independent claims 36 and 45.



Issue 2: Appellant on page 6, third paragraph argued that prior art failed to disclose the limitation “provide to the first UE a proximity alert comprising the peer application layer identifier corresponding to the peer UE”, as recited in independent claim 51.

As to appellant’s argument, firstly examiner points out that the argued limitation is taught by the secondary prior art Pragada under 35 U.S.C 103(a) obviousness rejection in the final office action dated February 23, 2021.
Additionally, independent claim 51 contain similar subject as independent claims 36 and 45 and examiner has already addressed it under issue 1 above.


Issue 3: Appellant on page 8, third paragraph alleged that examiner appears to equate “tracking area ID” in paragraphs 237 and 238 of Paragada with limitation “application layer identifier corresponding to the peer UE” and argued that prior art failed to disclose “application layer identifier corresponding to the peer UE” recited in claim 36. 

As to appellant’s argument, first examiner points out that “tracking area ID” in paragraphs 237 and 238 of Pragada is not equivalent to “application layer identifier corresponding to the peer UE”.

Interpretation: Peer application layer identifier is merely user identifier that the system and its constituent underlying entities (I.E. Proximity server, application server, MME etc.) acquired when UE initially registered with system. With this identifier the system is able to recognize/distinguish UE1 from UE2 and also issue proximity alerts when UE1 and UE2 are in proximity of each other. Examiner reviewed applicant’s disclosure and did not find any deeper elaboration of the “the application layer identifier”. Therefore, the term “peer application layer identifier” was given its broader reasonable interpretation.


Pragada in paragraphs 237 and 238 describes the scenario when two UEs (Peer UEs) are in the vicinity/proximity of each other, the application server exchanges proximity information pertaining to the UE. Point to note is that UE identifier is inherently being utilized here because in order for the application server to send information to the UE it has to have UE’s unique identifier.
Pragada in paragraph.157 further elaborates the application layer ID of the UE by saying that WRTU 1320 (first Peer UE) may include its own IP address (I.E Identifier) which may be used by the peer-peer (P2P)/ProSe application running at WRTU 1305 (second Peer UE). This indicates that identifier is utilized by the application. 
  
    PNG
    media_image3.png
    33
    97
    media_image3.png
    Greyscale

  
This clearly discloses the peer UEs are assigned application layer identifiers.  
Additionally, Pragada in paragraph. 101 discloses that “Device discovery, (i.e., neighbor discovery), process leads user devices to find each other based on device identities. 
  

Therefore, Pragada discloses “application layer identifier corresponding to the Peer UE” as mentioned in independent claim 36.


Dependent claims  
All dependent claims are also not patentable for the same reasons provided for the independent claims 36, 45 and 51.
Therefore, in light of the cited excerpts and explanation Pragada clearly disclose the argued limitation in independent claim 51.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647   
                                                                                                                                                                                                     Conferees:
/Srilakshmi K Kumar/SPE, Art Unit 2647                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires